PER CURIAM.
The Osage Tribe of Indians and its Principal Chief brought this suit to enjoin the Secretary of the Interior from paying to Osage County, Oklahoma, $1,-535.70 out of royalties received from Osage Indian mineral leases. The complaint alleged that the Act of Congress 1 authorizing the Secretary of the Interior to pay one per centum (1%) of oil and gas royalties for the construction of roads and bridges in Osage County, in accordance with which the sum in question was to be paid, was unconstitutional. A three judge court was constituted under the Act of August 24, 1937.2 After full argument on the whole case, the court held that the United States was an indispensable party and therefore remitted the case to one of its members as Judge of the District Court for appropriate action. The case was dismissed on a previously filed motion of the Secretary and the appeal from the order of dismissal followed.
We think that the decision of the statutory court was in all respects correct, and on its opinion (Osage Tribe v. Ickes, D. C., 45 F.Supp. 179), we affirm the order of the District Court dismissing the suit.
Affirmed.

 Act of March 3, 1921, 41 Stat. 1249.


 50 Stat. 752, 28 U.S.C.A. § 380a.